          Case 1:17-cv-00106-HSO-JCG Document 184-2 Filed 11/20/18 Page 1 of 4
      464)0                    SERVICE DATE-MAY 25, 2018
      EB

                                SURFACE TRANSPORTATION BOARD                            PLAINTIFF'S
                                                                                          EXHIBIT
                                               DECISION
                                                                                              2
                                          Docket No. FD 36167

      JIMMY LEE WANECK AND STARR SWEARINGEN WANECK, ET AL.-PETITION FOR
                             DECLARATORY ORDER

            Digest: 1 The Board denies a request to issue a declaratory order but provides
            guidance on the question of preemption concerning safety-related claims arising
            from a collision between a train and a bus at a railroad crossing.

                                         Decided: May 23, 2018

            Jimmy Lee Waneck and Starr Swearingen Waneck, for themselves and 5_8 other
    indiv.iduals (coJiectively, Petitioners), petition the Board for a declaratory order finding that
    49 U.S.C. § 1050l(b) does not preempt legal claims brought against railroads that fall within the
    categories set forth in 49 U.S.C. § 20106(b), a provision ofthe Federal Railway Safety Act
   (FRSA), 49 U.S.C. § 20101 et seq. Because the preemption question already has been presented
   to the U.S. District Court for the Southern District of Mississippi, which has not referred any
   issues to the Board, and courts have jurisdiction to decide preemption questions, the Board will
   deny the petition for declaratory order. The Board, however, will provide guidance on the
   preemption issue.

                                           BACKGROUND

          On March 7, 2017, the majority of Petitioners, totaling 50 individuals, were passengers
  on a tour bus traveling from Austin, Tex., to the Boomtown Casino in Biloxi, Miss., when the
 bus was struck by a freight train owned and operated by CSX Transportation, Inc. (CSXT), at a
 road crossing ofCSXT's tracks in Biloxi. Petitioners state that the collision caused several
 fatalities and numerous life-altering injuries.

 .      The passengers and their surviving family members filed multiple lawsuits in Mississippi
and Texas state courts against CSXT, its parent company, and the tour bus operators and owners.
The two primary cases are Waneck v. CSX Transportation, Inc., C.A. No.1 :17-cv-00106 which
was fiJed in Mississippi state court; and Voigt v. CSX Transportation, Inc., C.A. No. 3:17-cv-
0 1018, which was fiJed in Texas state court. As pertinent here, the plaintiffs allege that CSXT
had: (1) acted negJigently by not inspecting, repairing, and maintaining the crossing (2) acted

        1 The digest Gonstitutes no part of the decision of the Board but has been prepared for the
convenience of the reader. It may not be cited to or relied upon as precedent. Policy Statement
on Plain Language Digests in Decisions EP 696 (STB served Sept. 2 201 0).
                Case 1:17-cv-00106-HSO-JCG Document 184-2 Filed 11/20/18 Page 2 of 4
                                                                    Docket No. FD 36167

     neglige?t.Jy by operating its train in a manner that did not allow the train to stop in time to avoid
     the. colhs10n, and (3) generally breached a federal duty of care concerning its ownership and
     mamtenance of the crossing and the operation of its trains over the crossing.

            CSXT responded by removing the Waneck case to the U.S. District Court for the
    Southern District of Mississippi, and the Voigt case to the U.S. District Court for the Northern
    District of Texas. CSXT then tiled motions to dismiss in both cases, arguing before the two
    federal courts that the claims in the Waneck case and Voigt case are preempted by federal law.

            ln Voigt, CSXT argued that dismissal should be granted because all the state law tort
    claims were completely preempted by§ 1050l(b), as amended by the ICC Termination Act of
     1995 (ICCTA). The plaintiffs filed a motion to have the case remanded back to state court. In
    denying the plaintiffs' motion, the Texas federal district court found that all the state law claims
    were preempted by§ J0501(b) and ordered the plaintiffs to respond to CSXT' s motion to
    dismiss. Most responded by non-suiting or dismissing the claims against CSXT, and there are no
    claims currently pending against CSXT in the Voigt case.

           In Waneck, however, in addition to claiming§ l050l(b) complete preemption as grounds
   for dismissal, CSXT argued that all the tort claims in the case regarding CSXT's alleged
   negligence, including failing to maintain the crossing and fa-iling to operate its trains in a safe
   manner, are completely preempted by FRSA. In response, the plaintiffs asserted that their state
   Jaw claims are preserved by § 20 I 06(b) of FRSA. 2

          Against this backdrop, Petitioners filed their petition for declaratory order on March 5,
   2018. Petitioners ask the Board to provide guidance on the interplay between § 10501 (b) and
   § 20106(b). Petitioners note that the Board has already recognized that state tort claims
  grounded in Federal Railroad Administration (FRA) regulations are not preempted by
  § 10501(b), citing Tubbs-Pet. for Declaratory Order, FD 35792, slip op. at 7 (STB served
  Oct. 31, 2014), aff' d 812 F .3d 1141 (8th Cir 20 15).3 They ask the Board to affirm the Tubbs
  holding and further clarify that §I 0501 (b) does not preempt state tort claims that fall into the
  categories listed in §20 I 06(b) of FRSA. Beyond the preemption issues, Petitioners also ask the
  Board to clarify that the proper forum for determining whether the claims are actionable or are

            2
           Section 20 I 06(b) reads: "(I) [n ]othing in this section shall be construed to preempt an
 action under State Jaw seeking damages for personal injury, death, or property damage alleging
 that a party--(A) has failed to comply with the Federal standard of care established by a
 regulation or order issued by the Secretary of Transportation (with respect to railroad safety
matters), or the Secretary of Homeland Security (with respect to railroad security matters),
covering the subject matter as provided in subsection (a) of this section; (B) has failed to comply
with its own plan, rule, or standard that it created pursuant to a regulation or order issued by
either of the Secretaries; or (C) has failed to comply with a State law, regulation, or order that is
not incompatible with subsection (a)(2)."
        3
          In Tubbs, the Board found that state law tort claims for flooding and property damage
allegedly caused by the design, construction, and maintenance of a railroad line are preempted
under § 10501 (b), but that cJaims based on alleged violations of FRSA s safety regulations on
drainage under rai1road track are not preempted.

                                                       2
          Case 1:17-cv-00106-HSO-JCG Document 184-2 Filed 11/20/18 Page 3 of 4
                                                                             Docket No. FD 36167

  preempted by FRSA "is the court in which they are originally raised." (Pet. 15.)

  b d . ~S~T filed a reply on March 26, 2018, arguing that the declaratory order request should
   e en~e · . SXT asserts, among other things, that the Board should continue the agency's
  gen~ra pohc?' of not opining on matters pending in court. It notes that preemption claims can be
  decided by either the courts or the Board and that no court has solicited the Board's assistance.
  The rail~oad adds that there is already precedent on the interplay between§ 1.0501(b) and FRSA
  preemptiOn and that further guidance from the Board is unnecessary.

          CSXT submitted an additional filing on March 30, 2018. In that pleading, CSXT notes
  that the district court in the Waneck case has now ruled on the preemption issue. In its decision,
  the district court found that claims concerning maintenance of the track are preempted by
  § I 0501(b) and that claims concerning how the train was operating involve FRSA, but that
  CSXT had yet to demonstrate that FRSA preempts such claims. Waneck v. CSX Transp., Inc.,
  C.A. No. I: 17-cv-001 06 (S.D. Miss. Mar. 29, 2018). CSXT adds that the district court was
  aware of the petition for declaratory order and did not find it necessary to delay its ruling
  pending guidance from the Board.

          On April 4, 2018, Petitioners responded to CSXT' s Mar-eh 26 and March 30 filings.
  Petitioners argue that the preemption determination they seek is not moot. They assert that,
  although the district court has ruled on the preemption issues arising from their claims in its
  M.arch 29, 2018 order, they intend to seek reconsideration of that order and that it is important
  for the Board to provide guidance on the proper interplay between § 10501 (b) and § 201 06(b).

                                DISCUSSION AND CONCLUSIONS

         The Board has discretionary authority under 5 U.S.C. § 554(e) and 49 U.S.C. § 1321 to
 issue a declaratory order to terminate a controversy or remove uncertainty. See Intercity Transp.,
 Co. v. United States, 737 F.2d I 03 (D.C. Cir. 1984); Delegation of Auth.-Declaratorv Order
 Proceedings, 5 I.C.C. 2d 675 (1989). Here, however, the Board will decline to exercise its
 discretionary authority to issue a declaratory order, as explained below.

           The Board notes that the first question raised by Petitioners, the interplay between
  preemption arising from § I 050 I (b) and § 201 06(b) of FRSA, is part of an ongoing dispute in
  U.S. District Court in the Southern District in Mississippi. As the Board has explained, issues
  involving federal preemption under § 1050 I (b) can be decided either by the Board or the courts
  in the first instance as "both the Board and the courts have concurrent jurisdiction to determine
  preemption." Brookhaven Rail Terminal-Pet. For Declaratory Order, FD 35819, slip op. at 4
 (STB served Aug. 28, 2014). Moreover, the district court has not referred any issues to the
 Board, and it can address the preemption issues presented. See City of Sammamish, Wash.-
 Pet. for DecJaratory Order, FD 36161, slip op. at 4 (STB served Mar. 29 2018). Further, with
 respect to Petitioners' FRSA-related arguments, it would be beyond the Board s purview to
interpret FRSA or to opine on how§ 20106(b) might apply to the claims at issue in the district
court. However, the Board offers the following guidance to the court and the parties to assist in
the resolution of this dispute.
           Case 1:17-cv-00106-HSO-JCG Document 184-2 Filed 11/20/18 Page 4 of 4




                .                                                                 Docket No. FD 36167
          Specifically, the Board t
  considered the interplay betwe no es that the United States C
 Southern Railwa~, 248 F 3d en § 1050 I (b) and FRSA pree~urt. of ~ppeals for the Sixth Circuit
                                 51 7
 preempts a state re ul · ·           ' 522 (6th Cir. 200 I) T     . ptJon m Tyrrell v. Norfolk
 Adopting the pos"t~ atton prescribing the clearanc       b   he ratlroad t~ere argued that§ 10501(b)
FRSA m              I ton urged by the Board as a . . e etween tracks m a rail switching yard.
over ra·l ust be .construed in pari materia· that :Ici the court disagreed, finding that ICCTA and
        1
       • safety' and that therefore FRSA              e RA under FRSA exercises primary authority
                                                 0
assessmg fed~ral preemption of state law' ~ ~ § 1050 ~(b), proyides the applicable standard for
R.R..v. Washmgton Ctv., low!!,            F      auns rela~mg to rail safety. See also Iowa, Chi. & E.
                                     384 3
(findmg tort claims alleging v· f           · d ~7 (8th Crr. 2004); cf. Tubbs, FD 35792, slip op. at 7
§ I 050 I (b)). Petitioners, 1 . 1a tons of F~SA -based regulations are not preempted by
                                  10

collision with a bus th t c ~:ms ?ere are rail ~a~ety-related claims, stemming from a train's
any federal reem f a resu ~ed 10 death ~nd InJUry. Thus, like the claims at issue in Tyrrell,
under FRSAP .        Pd~on questiOns concemmg such claims are governed by what is cognizable
    ·        · 'me1u mg § 20106(b), not§ 1050l(b).

   .    The second question raised by Petiti{)ners-the proper court for determining whether the
claims related to this collision are actionable or are preempted by FRSA-also does not warrant
the Board issuing a declaratory order. The Board is not the proper forum for deciding the extent
of a court's jurisdiction. See Lopez-Elias v. Reno, 209 F.3d 788, 791 (5th Cir. 2000) (noting that
the determination of a court's jurisdiction is exclusively for the court to decide); see also B&H
Med., LLC v. United States, 116 Fed. Cl. 671,682 (2014) (explaining that an agency does not
have the expertise to determine a federal court's subject matter jurisdiction).

        For the reasons discussed above, the petition for declaratory order will be denied.

        It is ordered:

        1. The petition for declaratory order is denied.

        2. This decision is effective on its service date.

        By the Board, Board Members Begeman and Miller.
